DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 46-52, 54-57, 59-62 and 66 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 5,496,610 Landi et al in view of US 4,307,471 Lovell.
Regarding claim 46, Landi teaches a protective structure for protecting a body in a collision or other type of impact (column 1, lines 25-30), the protective structure including an inner layer 60 and an outer layer 62 (figure 2c) which are separated by elements 18,20 (figure 1) which permit displacement of the outer layer relative to the inner layer, thereby reducing a force imparted from an oblique impact to the body at least in part by reducing angular motion or acceleration of the body (column 4, lines 50-57), wherein the elements are spikes (figure 1, where “spikes” as shown by Applicant’s figure 12 requires an elongated member with a thickness less than the length such that a portion of the honeycomb panel wall may read on the claim).  
Landi does not teach a helmet product to protect a head. Lovell teaches a helmet product including an inner layer 26 and an outer layer 21 that are separated by elements 25 permitting displacement of the outer layer relative to the inner layer reducing force imparted by an oblique 
Regarding claim 47, Landi teaches that a ratio between a length of the elements and a thickness or diameter of the elements is 50/1 (column 8, lines 29-36, teaching that the length is 0.5 inches and the thickness is 0.01 inches). 
Regarding claim 48, Landi teaches that a distance between the elements ranges from approximately the thickness or diameter of the elements to about the length of the elements (column 8, lines 29-36, where the distance between elements of 0.25 inches is between the thickness of 0.01 inches and length 0.5 inches).
Regarding claim 49, Landi teaches that the elements are attached to at least one layer of the inner and outer layers via an insert (compression bonding, column 7, lines 13-19, where the instant specification describes a surface attachment as being an insert, see examples). 
Regarding claim 50, Landi teaches that the insert is a hinge (column 4, lines 50-57, where the flex in the X and Y directions functions as hinge since the honeycomb surface is compression bonded to the facing layer). 
Regarding claim 51, Landi teaches that the elements are directly attached to the inner layer 60 (column 5, lines 30-35). 
Regarding claim 52, Landi teaches that the elements are flexible (column 3, lines 57-60).
Regarding claim 54, Landi teaches that elements extend from the inner layer to the outer layer (figure 2c).
Regarding claim 55, Landi in view of Lovell teaches a foam layer 26 is disposed to the inside of the elements (Lovell, column 4, lines 25-28). It would have been obvious to one of 
Regarding claim 56, Landi in view of Lovell teaches a foam layer is disposed to the outside of the elements (column 4, lines 47-55 and 62-64, where in regions where the outer shell does not exist, a foam layer replaces it). It would have been obvious to one of ordinary skill to replace Landi’s facing sheets with Lovell’s foam layers because foam provides additional cushioning (column 4, lines 25-28).
Regarding claim 57, Landi teaches that the elements extend between inner and outer layers (figure 2c). Lovell teaches that the inner and outer layers are inner and outer foam layers as discussed in claims 55 and 56 above. 
Regarding claim 59, Landi teaches that the outer layer is stiff or hard (rigid, column 5, lines 30-32).
Regarding claim 60, Landi in view of Lovell teaches that the helmet includes a hard outermost layer 62 (column 5, lines 30-32), and the elements are flexible (column 3, lines 57-60).
Regarding claim 61, Landi teaches that the elements are made from a polymeric material, fibres, or a fabric material (column 5, lines 3-6).
Regarding claim 62, Lovell further teaches that the protective structure is in a form of a sports helmet, the sports helmet being a hockey helmet (column 4, lines 60-62). 
Regarding claim 66, Landi teaches that the elements are directly attached to both of the inner and outer layers (column 7, lines 13-18 and figure 4A).

Response to Arguments
Applicant's arguments filed December 22, 2020, have been fully considered but they are not persuasive.
Applicant argues that Landi does not teach spikes. However, as discussed above, Applicant’s spikes are elongated pieces of material where the thickness is less than the length. Applicant does not require a taper, sharpness, or any other limiting measurement that defines the spikes. Therefore, a portion of Landi’s honeycomb wall may read on the spike because the honeycomb wall portion has a length larger than the thickness of the wall. 
Applicant argues that Landi does not teach a spike attached by an insert. However, as discussed above, the specification discusses a hinge as met by surface attachment. Therefore, Landi’s surface attachment must also read on the hinge. Applicant has not explained why Landi does not read on the claim. 
Finally, Applicant argues that the examiner has relied on impermissible hindsight in combining Landi and Lovell. However, Applicant has not explained why the combination would destroy Landi. A statement where the combination “would, most likely, render both disclosures unfit for their intended purposes” (remarks p.9) is insufficient to show hindsight without further explanation.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Megha M Gaitonde whose telephone number is (571)270-3598.  The examiner can normally be reached on Monday-Friday 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 

/MEGHA M GAITONDE/Primary Examiner, Art Unit 1781